Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 1 of 16            FILED
                                                                2019 Nov-27 AM 09:18
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 2 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 3 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 4 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 5 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 6 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 7 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 8 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 9 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 10 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 11 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 12 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 13 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 14 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 15 of 16
Case 2:19-cv-01932-JHE Document 1 Filed 11/26/19 Page 16 of 16
